His Excellency, Mr. Volkan Bozkir, President of the United Nations General Assembly;
His Excellency, Mr. Antonio Guterres, Secretary-General of the United Nations; Excellencies and distinguished delegates;
On behalf of the Government and people of Papua New Guinea, I am pleased to address, for the first time, this august body in an unprecedented manner via a prerecorded virtual video.
This has emanated, courtesy of the COVID-19 pandemic, impacting worldwide and devastatingly on all aspects of our livelihoods. Our sympathies, condolences and prayers are with the many victims of this virus and we stand in solidarity with all nations and peoples affected by it.
Mr. President,
I congratulate you and the Government of Turkey on your election to lead the important work of the General Assembly over the next year.
I pledge Papua New Guinea’s support during your tenure under the well-chosen theme of a strengthened multilateralism that reinforces the collective good of “We the peoples of the United Nations”, as called for by the Charter of the United Nations.
I also want to thank the outgoing President of the General Assembly, His Excellency Mr. Tijjani Muhammad-Bande for his outstanding leadership, including over the past seven months, amidst the COVID-19 pandemic challenges.
Similarly, we thank Secretary-General Guterres for his decisive and robust leadership of our collective work.
Mr. President,
This year, as we reflect on the 75th Anniversary of the United Nations, the importance and necessity of the United Nations, particularly for small nations like mine, cannot be overstated.
Though much more work, including strengthened reforms of the UN, is needed for a better and fairer world for all, it has also made much progress on global peace and security, human rights and social issues.
We have seen this firsthand in my own country in support of our development priorities, including through the transformative partnership for sustainable development, to combat COVID-19, measles, polio and TB, foster peace and security in Bougainville and in our Highlands region, supporting our women and girls equality, empowerment and protection from gender-based violence and environmental protection and combating climate change.
The onus is on all of us as succeeding generations to work collectively through multilateralism under the UN to stop the scourge of war, to reaffirm faith in fundamental human rights, to reestablish the basic conditions for justice and the rule of law, and to promote social progress and better standards of life in the future we want.
My Government also recognizes the important role of the UN system in support of the UN Member States development priorities.
In this context, I want to place on record my Government’s appreciation to the UN Deputy Secretary-General, Ms. Amina Mohammed for being the first-ever female and highest ranking officer to visit Papua New Guinea in the past 45 years of the partnership between Papua New Guinea and the UN.
This was indeed a landmark UN visit and most welcomed by my Government to further consolidate the strong, cordial, expanding and constructive bonds that exist between Papua New Guinea and the UN.
Mr. President,
COVID-19 continues to test our resolve as countries and peoples, like never before with its multifaceted impacts.
To protect our country and people, my Government took leadership and ownership to set in place the necessary early preventive measures in policy and law, including passage of the National Pandemic Act 2020 to deal with it and such similar outbreaks in future. This has cushioned, to some extent, the toss of lives to just six, so far, in the country.
We are also working closely at the Pacific regional level through the Pacific Islands Forum to tackle COVID-19 and this has been relatively successful with minimal loss of lives.
The net effect of COVID-19 has resulted in job losses, export and other revenue decline, and development priorities put on hold, as I outline last July in our first ever Voluntary National Review Report on the implementation of our 2030 Agenda on Sustainable Development to the High-Level Political Forum.
Unless and until an effective vaccine is developed an available for use the health threats of COVID-19 cannot be underestimated. It is important that any COVID-19 vaccine developed should be for public health good and accessible and affordable to everyone.
Mr. President,
My Government is firmly committed and determined not to let COVID-19 overwhelm us. It is in this spirit that my Government’s “Take Back Papua New Guinea” vision is framed to build back better, be resilient, be greener and take us forward as we strive towards achieving our long-term development Vision 2050.
To build back better from COVID-19, my Government has adopted a fivepronged strategic approach. First, the response will be PNG-owned, led and driven, which includes a vision for the future — using this crisis as a way to reshape our society into one that is fairer, united and more inclusive.
Secondly, the response will be broad, comprehensive and inclusive, covering households in both rural and urban areas and also businesses — both small and big, formal and informal.
Thirdly, it will be smart and forward looking, where focus is on practical projects that build our economic capacity with Public Investment Program focused on projects ready to go and procurement arrangements streamlined to allow early commencement of activities.
Fourth, we want the response to be responsible. This means managing our debts in a way that it does not further burden the country in the medium to long-term.
Fifthly, leveraging appropriate development partnerships. In this regard, we also welcome with interest the Financing for Development initiative spearheaded by Canada, Jamaica and the UN Secretary-General.
Mr. President,
We have re-opened the economy for business to resume operations and invested in an economic stimulus package valued at PKG 5.6 billion or $1.6 billion, by far the largest in our nation’s history, to support our local small-to-medium-enterprises, including particularly small farmers in the rural areas and women entrepreneurs, aimed at also strengthening food security and livelihoods.
This was done with the support of our development partners’ in-country such as national banks, superannuation funds and state-owned enterprises and also from the IMF, World Bank and the Asian Development Bank as well as our bilateral partners including Australia and Japan. We are grateful to our development partners for their continued support.
Mr. President,
Most recently, my Government has passed legislative amendments to our resource laws to address imbalances in major resource development projects. These amendments were to the Oil and Gas Act 1 998, the proposed 2020 Organic Law on Hydrocarbon and the Mining Act 1992.
By doing that, we can now negotiate fair and equitable returns for all stakeholders including multinational companies from exploitation of our renewable and nonrenewable resources.
Despite the reforms, I place on record that PNG is still an attractive investment destination, and I invite foreign direct investment in all sectors including in hydrocarbon, mining, energy, agriculture, fisheries, forestry and tourism
Mr. President,
In terms of good governance, I am pleased to inform that Papua New Guinea continues to meet its obligations as a member State party to the United Nations Convention Against Corruption (UNCAC).
It is also anticipated that the Organic Law on an Independent Commission Against Corruption will be passed in this term of Parliament. The draft Organic Law has been debated in Parliament and an Interim Office of ICAC is in operation and is being funded by Government.
In addition to that a separate Whistle Blowers Act has been unanimously passed by the current Parliament to protect and encourage reporting on corruption. Simultaneously reforms to the Judiciary for a separate tract on corruption related offences for speedy proceedings have also been undertaken.
Mr. President,
My Government through its recently launched Connect PNG Policy (2020- 2040) which is focused on building, rehabilitating and expanding key enabling high quality economic infrastructure such as roads, airports and sea ports.
These are critical enablers to create economic corridors to connect our provinces and provide our MSMEs and SMEs access to good markets and export opportunities.
Mr. President,
My Government is now rolling out an extensive Rural Electrification Program to light up 70 per cent of the country which has been without reliable and affordable electricity by 2025, when we celebrate our 50 years of Independence.
Mr President,
My country recognizes the importance of ICT and recently completed construction of a domestic fibre optic submarine cable nationwide and launching of the international Coral Sea Cable linking our country with Australia, Solomon Islands and the rest of the world.
This will enable PNG to access reliable and affordable high-speed internet aimed at improving connectivity to all sectors, build e-commerce channels and enhance Government online services.
Mr. President,
Also as a maritime nation, my Government is placing high priority on investment and protection of our fisheries and maritime sector. This sector contributes a quarter of our annual budget and also employs 80 per cent women workforce in our tuna canneries.
In further support of this sector, we launched in July 2020 our first-ever National Oceans Policy 2020-2030, which will ensure that our oceans and seas and their resources are properly coordinated, managed, protected, governed and sustainably used. This will also contribute to further strengthening our national efforts to implement our SDG 14 commitments and obligations.
It will also supports the August 2019 decision of the Pacific Islands Forum Leaders under the Blue Pacific Continent narrative to ensure that our maritime zones delineated in accordance with the UN Convention on the Law of the Sea could not be challenged or reduced as a result of sea-level rise and climate change.
We therefore look forward with keen interest to the outcome of the International Law Commission’s Study Group on sea-level rise in relation to international law.
We are also interested to harnessing regional and global efforts including the Second UN Ocean Conference in 2021, the launch of the UN Decade of Ocean Science next year, and for the successful conclusion of the BBNJ treaty negotiations, to further protect our maritime zones, their natural resources and sustainable use.
Mr. President,
As we embark on the Decade of Action to deliver on the 2030 Agenda for Sustainable Development, I reaffirm my Government’s commitment to this important universal agenda.
Our Voluntary National Review Report to the High-Level Political Forum last July which I presented virtually clearly outlines and articulates the status of our national SDGs implementation, the gaps and challenges. The unexpected COVID-19 challenges will compound and undermined many of our development gains.
Notwithstanding this, my Government is taking leadership and ownership of this under our Strategy for Responsible Sustainable Development (StaRS) and the Medium-Term Development Plan III, as welt as our Development Cooperation Framework.
We recognize that governments alone cannot achieve the SDGs. We therefore welcome development and multi-stakeholder partners to join us in delivering on the future we want.
Mr President,
Under SDG 13, PNG continues to comply with the Paris Agreement under the UNFCCC and presented our National Determined Contributions (NDC) report to the United Nations which was recently reviewed.
On deforestation and forest degradation, I call upon the UN to assist to find a balance between cutting our trees and forest for revenue against preserving them to mitigate the adverse impacts of climate change given that PNG has 13% of the world’s rainforest and 7 per cent of the world’s biodiversity.
This continues to be an ongoing challenge for my Government in terms of meeting the peoples’ basic needs to sustain their livelihoods against preservation of the forests in response to global warming.
My Government has recently approved PNG’s National REDD+ Strategy and its Country Report which is a prerequisite to accessing the fund.
Mr. President,
The Bougainville peace process remains a priority for my Government and we are committed to the Peace Agreement, which has enabled nearly two decades of unbroken peace in Bougainville. I thank the UN for its continued support to the Peace Process on Bougainville.
In 2019, a Referendum was conducted on Bougainville.
The result of the Referendum is ‘non-binding’ wherein it does not determine a political future but rather, the responsibility rests with the National Parliament on a political future for Bougainville. As I speak, ABC elections are being conducted for a new Government by September 2020, and we are confident of a successful election.
My Government stands ready to welcome the newly elected members of the Bougainville House of Representatives and look forward to a cordial working relationship and a fruitful consultative process before a decision by National Parliament on the future of Bougainville
Mr. President,
As we also commemorate this year the Twenty-fifth Anniversary of the Beijing Fourth World Women’s Conference, I would underscore that ensuring gender equality and empowerment cannot be taken for granted. In my country, we have a long way to go yet but this is work in progress and some level of success has been witnessed.
The scourge of gender-based violence is of serious concern to my Government and we are now not only reviewing policies and laws to address it effectively but also taking enforcement measures to prevent this unacceptable situation. There is an up swell of support at all levels, both in government, the private sector and civil society to stamp out gender-based violence in the country.
An important recent development was the launch of the Spotlight Initiative in March 2020, a joint initiative between my Government, the European Union and UN.
This is a long-term priority requiring sustainability and partnerships as the government cannot achieve alone. Another important development my Government is pursuing is to increase the level of women’s representation in our Parliament, which at present does not have a women Parliamentarian.
It is incumbent on us to ensure that half of our country’s population constituting women and girls have voice in the highest political level and it is the right thing to do.
Mr. President,
Finally, we reiterate our call, once again, of the necessity and urgency for the holistic reforms of the United Nations. Particularly the Security Council, whose binding mandate on global peace and security with practices that are inconsistent with today’s realities necessitates reforms that will make it more transparent and accountable to the wider UN membership.
Mr. President,
In closing, and speaking of UN reforms, Papua New Guinea welcomes the long overdue establishment of the UN multi-country office for the North Pacific region and looks forward to its opening and operations soon to support the sustainable development efforts of our Pacific sisters and brothers from the Micronesian subregion. Thank you.